UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                 ORDER
              -against-
                                                            19 Cr. 320 (PGG)

GEORGE PAGAN, a/k/a “tony,”

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for December 19,

2019 is adjourned to January 15, 2020 at 10:30 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States, and with the consent of George Pagan,

by and through his counsel, it is hereby ORDERED that the time between December 19, 2019

and January 15, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). This

Court finds that the ends of justice served by granting a continuance outweigh the best interests

of the public and the Defendant in a speedy trial, because it will allow the parties to complete

their plea discussions, including the Government’s review of the Defendant’s mitigation

submission.

Dated: New York, New York
       December 17, 2019
